Name: Commission Regulation (EEC) No 2066/82 of 28 July 1982 amending Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cottone
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/22 Official Journal of the European Communities 29 . 7. 82 COMMISSION REGULATION (EEC) No 2066/82 of 28 July 1982 amending Regulation (EEC) No 2183/81 laying down rules implementing the system of aid for cotton HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2183/81 is hereby amended as follows : 1 . In Article 1 (2) ' 11-3 ' is replaced by ' 12-5. 2 . In Article 2 (2) (e) '0-9 ' is replaced by ' 1 '. 3 . Article 7 is hereby replaced by the following : 'All cotton growers shall send an annual declaration of the areas sown before a date fixed by the Member State concerned and, except in cases of force majeure, not later than 1 July. However, for the 1982/83 marketing year in Italy, the expiry date mentioned above shall be 31 July.' 4 . In the first subparagraph of Article 8 (7) the words 'provided for in Article 15' are replaced by 'provided for in Article 8 ( 1 ) of Regulation (EEC) No 2169/81 '. 5 . In the first paragraph of Article 9 the words 'Article 8 (6)' are replaced by 'Article 8 (8)'. 6 . In Annex B point 3 is replaced by the following : '3 . Coefficients applicable to the difference in grade of the ginned cotton obtained in relation to the standard quality. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Protocol 4 on cotton , Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1982/82 (2), and in particular Article 11 thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 2183/81 (3) gives a figure for ginning costs and Article 2 (2) (e) gives the cost of unloading and forwarding ginned cotton at Piraeus ; whereas since these costs have increased in the meantime the amounts given in the Regulation should be adjusted ; Whereas Article 7 of Regulation (EEC) No 2183/81 states that all cotton growers shall lodge a declaration of areas sown not later than 1 5 June ; whereas the sowing period does not allow this deadline to be respected every year ; whereas it should therefore be deferred to 1 July ; whereas in Italy administrative difficulties make it impossible to comply with this time limit in respect of the 1982/83 marketing year ; whereas the date in question for that year should therefore be deferred in this Member State until 31 July 1982 ; Whereas in Annex B of Regulation (EEC) No 2183/81 coefficients are given at point 3 to be used when the cotton brought under supervised storage differs from the standard quality ; whereas these coefficients should be adjusted in line with price differences recorded in Greece for the different qualities of cotton ; Whereas drafting errors were made in Article 8 (7) and in the first paragraph of Article 9 of Regulation (EEC) No 2183/81 and these should be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, Grade Percentage of priceto be added Percentage of price to be subtracted 3 and 3.5 7-5 4 4-5 4.5 2 5  5.5 2 6 5 6.5 9 7 14 Should the quality of the cotton be lower than grade 7 the price of the unginned cotton shall be determined by mutual agreement between the contracting parties .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 211 , 31 . 7. 1981 , p . 2 . (2) OJ No L 215 , 23 . 7 . 1982, p . 5 . (3 OJ No L 211 , 31 . 7. 1981 , p . 35 . 29 . 7 . 82 Official Journal of the European Communities No L 220/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1982. For the Commission Poul DALSAGER Member of the Commission